Citation Nr: 0422873	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than January 19, 
1999, for the assignment of a 20 percent evaluation for cold 
injury residuals, left foot.

2.  Entitlement to an effective date earlier than January 19, 
1999, for the assignment of a 20 percent evaluation for cold 
injury residuals, right foot.

3.  Entitlement to an effective date earlier than April 23, 
2001, for the assignment of a 30 percent evaluation for cold 
injury residuals, left foot.

4.  Entitlement to an effective date earlier than April 23, 
2001, for the assignment of a 30 percent evaluation for cold 
injury residuals, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to November 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which initially denied the veteran's claims for 
higher ratings.  Subsequently, the RO granted 10 percent 
ratings for the veteran's right and left feet cold injury 
residuals.  The ratings were increased to 20 percent and 
assigned an effective date of January 19, 1999.  Thereafter, 
the RO again increased the veteran's foot disabilities to 30 
percent each, effective April 23, 2001.  While the veteran 
indicated his agreement with the evaluations, he disagreed 
with the effective dates.  

The veteran testified at a videoconference hearing before the 
undersigned Board Member in December 2001.  A transcript of 
the hearing testimony has been associated with the claims 
file.

In a May 2002 decision, the Board denied the veteran's claims 
for earlier effective dates.  He appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Veterans Claims Court).  In September 2003, the Veterans 
Claims Court vacated the Board's decision and remanded the 
case for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  On remand from the Veterans Claims 
Court, it was found that VA had not sufficiently informed the 
veteran of the information and evidence necessary to 
substantiate his claims and indicate which portion of such 
information or evidence was to be provided by the veteran and 
which portion must be provided by VA.

The United States Court of Appeals for the Federal Circuit 
invalidated the provisions of 38 C.F.R. § 19.9 which allowed 
the Board to take action to correct a defective VCAA duty to 
notify letter as required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  
Since the Board no longer has authority to correct a 
defective VCAA duty to notify letter, further appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  The RO must inform the veteran of the 
information and evidence necessary to 
substantiate his claims for an earlier 
effective date and indicate which portion 
of such information or evidence is to be 
provided by the veteran and which portion 
must be provided by VA.

2.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should respond 
to the arguments presented by an attorney 
in briefs and other materials filed with 
the Veterans Claims Court.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

Finally, the appellant is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there is additional medical evidence that has not been 
submitted, he is free to submit it or request the RO's 
assistance in obtaining the records.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

